Citation Nr: 1603556	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-08 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  What evaluation is warranted for a left foot strain from October 30, 1995? 
 
2.  Entitlement to a separate compensable rating for a left ankle strain.
 
(The issues of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, and entitlement to additional benefits for former spouse, J.C. from January 9, 1993 to October 2, 1999 will be addressed in a separate decision).
 
 
REPRESENTATION
 
Appellant represented by:  Daniel Krasnegor, Attorney at Law 
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 

INTRODUCTION
 
The Veteran served on active duty from October 1972 to October 1974. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was remanded for further development in June 2011.  

The claims file reflects that in August 2008 the Veteran filed a VA Form 21-22, appointing attorney Daniel Krasnegor as his representative.  This form indicated that Mr. Krasnegor's representation was limited to the issue regarding a left foot strain from October 30, 1995.  
 
In October 2014, the RO received the Veteran's request to appoint the Veterans of Foreign Wars of the United States as his representative.  In January 2015, the Veteran was notified that the appointment of his previous representatives, Daniel G. Krasnegor and American Legion were revoked.  In February 2015, however, the Veteran again filed a VA Form 21-22, appointing Mr. Krasnegor as his representative regarding the issue what evaluation is warranted for a left foot strain from October 30, 1995.  
 
In June 2015, the Veterans of Foreign Wars of the United States submitted a statement indicating that they were unable to accept representation in the Veteran's case as he was represented by a private attorney.  Mr. Krasnegor, however, remains the representative of record for the issue presented to the Board in this appeal.   Accordingly, the Board accepts Mr. Krasnegor as the Veteran's representative on the issue of what evaluation is warranted for a left foot strain from October 30, 1995.  
 
The issue of entitlement to a separate rating for a  left ankle strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
FINDINGS OF FACT
 
1.  From October 30, 1995 to February 24, 2009, a left foot strain was not manifested by more than a moderate disability.  
 
2.  Since February 25, 2009, the appellant's left foot strain has not been manifested by a severe disability.  
 
 
CONCLUSIONS OF LAW
 
1.  From October 30, 1995 to February 24, 2009, the criteria for a 10 percent rating for a left foot strain, but no higher, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).
 
2.  Since February 25, 2009, the criteria for a rating higher than 20 percent disabling for a left foot strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  In June 2012 correspondence VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 .
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
In a February 2009 rating decision entitlement to service connection for a left foot strain (claimed as left ankle and left foot disabilities) was granted, and a noncompensable evaluation was assigned, effective October 30, 1995.  In an October 2014 rating decision, the rating for the left foot strain was increased to 20 percent disabling, effective February 25, 2009.  The Veteran appeals the denial of entitlement to an initial compensable rating for a left foot strain from October 30, 1995 to February 24, 2009 and a rating higher than 20 percent rating thereafter. 
 
The Veteran's left foot strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 which evaluates foot injuries.  Under this Code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries and a 30 percent rating is assigned for severe foot injuries.   
 
Initially, the Board finds that entitlement to a 10 percent rating for a left foot strain is warranted from October 30, 1995 to February 25, 2009.  To that end, VA examinations, outpatient treatment records and lay statements of record throughout this appeal show continued complaints of  foot pain and objective evidence of foot pain.  Also, the evidence to include the May 1996 VA examination disclosed there were degenerative changes of the feet.  Painful motion is entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  Given that there are examination findings disclosing degenerative arthritis of the foot and there is objective evidence of painful motion, the criteria of 38 C.F.R. § 4.59 are met.  Based upon credible evidence of left foot pain and the provisions of 38 C.F.R. § 4.59, a 10 percent evaluation is granted for left foot strain from October 30, 1995 to February 24, 2009.   

The evidence, however, preponderates against entitlement to a rating higher than 10 percent during this period.  During a private evaluation conducted in November 1995, the Veteran reported that it was increasingly difficult to walk without pain.  He was being treated for chronic tinea pedis, chronic calcaneal bursitis with osseous spur formation and traumatic arthritis of both ankles and sub talar joints.  The Veteran, however, is not service connected for these disorders.   He complained of periodic episodes of numbness and tingling of both feet.  He had an abnormal gait with excessive pronation bilaterally.  The May 1996 VA examination disclosed plantar flexion of both feet was normal and dorsiflexion was limited to 15 degrees. 
 
The January 2004 VA examination disclosed the left foot flexed and dorsiflexed from 0 to 45 degrees.  There was no pronation deformity, callosities and/or shift in weight bearing line.  There was Achilles tenderness.  The VA examiner found no gross abnormalities of the left foot.  The July 2004 VA examination disclosed that both feet and ankles looked entirely normal with impairment of motion of both ankles with dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  The ankles demonstrated no laxity and the feet were not squeezed. 
 
In March 2005, private examiner, Dr. B, diagnosed degenerative joint disease both ankles, hallux limitus of the right foot, digital and metatarsal deformities bilaterally with gait abnormalities.  The May 2005 VA examination disclosed decreased sensation to light touch in both feet.  Examination of the left foot revealed no significant abnormality.  
 
During a June 2008 VA examination, the Veteran reported left foot pain at rest but denied weakness, stiffness or fatigability in the left ankle at rest.  He stated that the left ankle did not give out and did not lock with ambulation.  Examination revealed dorsiflexion to 20 degrees, plantar flexion to 40 degrees, inversion to 30 degrees and eversion to 20 degrees.  He experienced mild pain in the left ankle that began with dorsiflexion 10 to 20 degrees, plantar flexion 30 to 40 degrees, inversion 20 to 30 degrees and eversion 10 to 20 degrees.  It was noted that he reported pain in the left ankle with standing for more than 15 minutes, walking for more than two minutes, climbing more than one flight of stairs and carrying heavy objects.  There was no left ankle swelling, tenderness or crepitation on examination.  There was also no evidence of abnormal weight bearing in the left foot and/or pain in the Achilles tendon with the left foot.  There was, however, a mild antalgic gait present.  A mildly active left foot strain on examination was diagnosed. 
 
While this evidence demonstrates that the Veteran's left foot disability was productive of pain and functional limitations, the evidence summarized above shows at most a moderate foot disability due to the service connected strain during this period of time.  The more probative evidence is devoid of a showing of a moderately severe left foot disability  as to warrant the next higher evaluation.  Indeed, January 2004, July 2004 and March 2005 VA examinations showed that the left foot revealed no significant abnormality, and the June 2008 VA examination disclosed left foot strain that was mildly active.  At most, the evidence shows a moderate left foot disability from October 30, 1995 to February 24, 2009.  
 
The preponderance of the evidence is also against entitlement to a rating higher than 20 percent for a left foot strain since February 25, 2009.  To that end, in May 2009 Dr. B noted that the Veteran has developed significant degenerative arthritis as well as a moderately severe tarsal tunnel syndrome.  The appellant, however, is not service connected for left foot tarsal tunnel syndrome.
 
At an April 2010 VA examination the Veteran complained of pain in both feet at rest and with standing and walking.  He complained of weakness with standing and walking but denied fatigability in either foot.  It was noted that he could stand for 20 minutes and could walk for two blocks.  Examination revealed he had a mild antalgic gait.  There was no abnormal weight bearing and/or pain on manipulation. There was some tenderness with motion over both feet but no edema, weakness or instability.  There was pes planus (a nonservice connected disorder) and the Achilles tendons were aligned with the os calci bilaterally.  A mildly active left foot strain was again diagnosed.  
 
The May 2012 VA examiner stated that the Veteran did not have Morton neuroma but did have left foot metatarsalgia.  He did not have service connected hammertoes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones of the left foot.  The appellant had a history of moderate left foot injury residuals but did not have bilateral weak foot.  There were no other pertinent physical findings, complications, conditions, signs, symptoms or scars related to this condition.  
 
Private examiner, Dr. M, found in February 2014 that the Veteran's left foot and ankle had 5 degrees of flexion and 10 degrees of dorsiflexion.  He showed painful motion, weakness, premature fatigability and limited or excess movement due to his chronic left foot strain residuals.  Dr. M assessed the Veteran's level of severity as moderately severe.  
 
At an August 2014 VA examination, it was found that the left foot ligaments were intact around the ankle and foot, and there was no tenderness on the back or underneath the heel.  Tinel sign was negative and there was no swelling or effusion.  Dorsiflexion was 0-20-10 and plantarflexion 0-40-35.  After repeated use, there was no additional functional loss or functional impairment of the joint.  The examiner opined that pain, weakness, fatigability or incoordination did not significantly limit functional ability when the joint was used repeatedly over a period of time.  In an addendum report, the VA examiner opined that the Veteran's left foot was at least as likely as not moderate to severe.  His opinion was based on review of the claims file, Dr. B's May 2009 report and the May 2011 left foot examination which noted left foot pain as 8 out of 10 all day which was worse with standing and walking.  
 
The evidence summarized above shows at most a moderately severe left foot strain since February 25, 2009.  In reaching this conclusion, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Board finds, however, that the more probative evidence is devoid of a showing of severe left foot disability so as to warrant the next higher evaluation.  Rather, the VA examiners and private physicians, to include Dr. M and Dr. B, have found no more than a moderate to moderately severe left foot disability during this time.  Accordingly, entitlement to a rating higher than 20 percent for a left foot strain since February 25, 2009 is denied.  
 
The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated particularly due to pain.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds, however, except where otherwise noted, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Except where otherwise noted, the Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  Except as otherwise noted the preponderance of the evidence is against the claim, and as such the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).
 
The discussion above reflects that the symptoms of the Veteran's left foot strain disability are contemplated by the applicable rating criteria.  The effects of his disability, including pain, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
 
 
ORDER
 
Entitlement to an initial 10 percent rating for a left foot strain from October 30, 1995 to February 24, 2009 is granted subject to the laws and regulations governing the award of monetary benefits.  
 
Entitlement to an initial rating higher than 20 percent disabling for left foot strain since February 25, 2009 is denied.   
 
 
REMAND
 
Service connection for a left foot strain (claimed as left ankle and left foot disabilities) was granted in a February 2009 rating decision.  A noncompensable evaluation was assigned, effective October 30, 1995.  It was noted that the June 2008 VA examiner found that the left foot and left ankle condition were at least as likely as not due to the right ankle and right foot condition as a result of altered biomechanics from the right ankle and right foot conditions.  At that time, the RO rated the disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5271.  Diagnostic Code 5271 addresses limitation of motion of the ankle.  
 
In subsequent rating decisions, however, the RO rated the Veteran's left foot strain under 38 C.F.R. § 4.71a, Diagnostic Code 5284 which addresses other foot injuries.  The evidence, however, shows that the left foot and ankle manifestations are separate and distinct disorders, and that a rating under Diagnostic Code 5284 is inappropriate in addressing the left ankle manifestations.  
 
The record shows that the Veteran is service connected for the left foot and left ankle, and that such should be rated as separate disabilities.  A remand is warranted, however, so that the RO can initially address the severity of the left ankle disability and determine an appropriate rating code and disability rating to account for the separate left ankle manifestations.  Accordingly, the claim is remanded.  
 
Accordingly, the case is REMANDED for the following action:
 
Adjudicate the claim of entitlement to a separate compensable rating for a left ankle strain.  In doing so, determine the severity of the Veteran's left ankle disability and provide an appropriate rating code and disability rating.  If the Veteran expresses dissatisfaction with the rating assigned for the left ankle, he should be issued a Supplemental Statement of the Case and thereafter the case should be returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


